Citation Nr: 0210673	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  01-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to October 
1970.

This appeal arises from a September 1999 rating decision of 
the Phoenix, Arizona Regional Office (RO) that denied 
entitlement to service connection for hearing loss.  In June 
2002, the veteran provided testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO.  
A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issue on appeal has been obtained.

2.  There is competent medical evidence linking the veteran's 
current right ear hearing loss to his active military 
service.

3.  The medical evidence of record does not show that the 
appellant has a current left ear hearing impairment 
constituting a disability under VA law.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, a right ear hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.385 (2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326).

2.  Without competent evidence of a current left ear hearing 
disability for VA purposes, the preponderance of the evidence 
is against finding that the veteran incurred a left ear 
hearing loss during his active duty service.  38 U.S.C.A. §§ 
1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.385; 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  
38 U.S.C.A. §§ 5103, 5103A.  The duties to notify and assist 
claimants have been implemented by regulations published at 
66 Fed. Reg. 45620 (Aug. 29, 2001).  

In this case, the RO has obtained the veteran's service 
medical records, pertinent medical treatment records, and VA 
audiological examinations.  The appellant was sent a VCCA 
notice letter in January 2002.  In a March 2002 rating 
decision, the RO adjudicated the veteran's claim pursuant to 
the VCAA provisions.  The RO issued a statement of the case 
(SOC) in March 2002 which set out the applicable law and 
regulations.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no identified probative evidence which remains 
outstanding, it is not possible for VA to notify the 
appellant of evidence he should obtain or evidence that VA 
would attempt to obtain.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

In this case, the veteran contends that he currently has 
hearing loss as result of exposure to excessive noise in 
service.  The veteran's DD-214 shows that he served as an 
infantry indirect fire crewman.  He was awarded, inter alia, 
the Combat Infantryman's Badge.

The service medical records were reviewed.  Audiometric 
testing of both ears at his August 1968 preinduction 
examination demonstrated hearing thresholds, in decibels, at 
the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

In a January 1970 service treatment record, the veteran 
complained of soreness in his left ear.  He had been taking 
aspirin and ear drops for one week.  Examination of the left 
ear revealed that the tympanic membrane was packed with white 
cerumen.  The left ear was irrigated, but the examiner noted 
that it was still very difficult to see into the ear.  The 
impression was probable otitis media of the left ear.  In a 
subsequent January 1970 service treatment records, the 
veteran complained of persistent left ear pain that had not 
responded to medication.  It was noted that the left ear was 
impact with cerumen.  The ear was irrigated.  The canal was 
narrowed and there was some debris.  The tympanic membrane 
was not visualized.

Audiometric testing of both ears at a July 1970 discharge 
examination demonstrated hearing thresholds, in decibels, at 
the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
-
5
LEFT
0
0
5
-
0
    
On VA general medical examination in December 1998, the 
veteran stated that his hearing was slowly decreasing which 
he attributed to 81-mm mortar exposure.  Examination of the 
canals and tympanic membranes revealed that they were clear.   
He heard with a tuning fork adequately and he conversed 
normally.  The examiner's impression was decreased hearing.

The veteran was afforded a VA audiological examination in 
March 2000.  The veteran complained of hearing loss in the 
right ear with some communication difficulties.  He reported 
a history of noise exposure, greater in the right ear than 
the left ear, from firing mortars.  Audiometric testing of 
both ears demonstrated hearing thresholds, in decibels, at 
the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
25
50
70
70
LEFT
0
15
10
15
25

Speech discrimination scores were 88% in the right ear and 
100% in the left ear.  Examination revealed mild to profound 
sensorineural hearing loss in the right ear in high 
frequencies.  Pure tone thresholds were within normal limits 
by VA definition in the left ear.  The assessment was right 
ear hearing loss consistent cochlear damage caused by noise 
exposure such as the veteran had reported.  The degree of 
asymmetry and abnormal immittance were noted to be consistent 
with retrocochlear pathology.

The veteran was referred for a VA otolaryngology general 
consultation in May 2000 for asymmetric high frequency 
sensorineural hearing loss in the right ear.   Examination of 
the right ear revealed plaque but the ear was mobile and 
clear.  The assessment was asymmetrical sensorineural hearing 
loss of the right ear.

The veteran was afforded a VA audiological examination in 
July 2000.  Audiometric testing of both ears demonstrated 
hearing thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
50
75
95
LEFT
5
5
15
15
20

Speech discrimination scores were 88% in the right ear and 
96% in the left ear.  The assessment was predominately 
moderate to profound sensorineural hearing loss of the right 
ear, and hearing within normal limits of the left ear.  

A statement was received from a VA audiologist in June 2000.  
The audiologist stated that the veteran's pattern of hearing 
loss is like that seen in cases resulting from excessive 
noise exposure.  It was further noted that the veteran's 
active duty hearing test results would need to be reviewed 
and a hearing evaluation conducted in accordance with VA 
regulations before a causal or etiological association of his 
hearing loss to his reported active duty noise exposure could 
be determined.

The veteran testified at a June 2002 hearing before the 
undersigned Member of the Board that he was assigned to a 
fire support crew in Vietnam.  He was close to a mortar crew 
that fired 81-milimeter mortars.  He stated that his right 
ear was usually more exposed to the firing of the mortars 
than the left ear.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Certain chronic diseases, including 
sensorineural hearing loss, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2001).

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  Nevertheless, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when audiometric tests 
at the veteran's separation from service do not meet the 
regulatory requirements under 38 C.F.R. § 3.385, a veteran 
may nevertheless establish service connection for current 
hearing disability by showing that the current disability is 
causally related to service. Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  Thus, service connection may still be 
granted for hearing loss if the evidence so warrants.

With regard to the right ear, the Board notes that the 
veteran has a current diagnosis of  sensorineural hearing of 
the right ear, and meets the criteria for hearing loss under 
38 C.F.R. § 3.385.  He has reported in-service noise exposure 
and the record shows that worked as an infantry indirect fire 
crewman in service.  VA audiological examinations have been 
conducted and VA examiners have concluded that the veteran's 
current hearing loss of the right ear is consistent with 
excessive noise exposure in service.  There is no evidence of 
record dissociating a right ear hearing loss from in-service 
noise exposure.  Accordingly, after resolving reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for hearing loss of the right ear is warranted. 
See 38 U.S.C.A. § 5107(b) (West 1991).  

With regard to the left ear, the evidence of record reveals 
that the veteran's left ear hearing is normal for VA 
purposes.  These records do not show that the veteran 
currently has a hearing impairment that meets the standard 
set forth at 38 C.F.R. § 3.385.  Therefore, unsupported by 
competent proof in the record of a current disability 
cognizable by VA, the appellant's claim of entitlement to 
benefits for left ear hearing loss must be denied.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ear hearing loss is granted.  
Service connection for left ear hearing loss is denied.



REMAND

In March 2002, the RO denied the veteran's claim for service 
connection for a skin disorder.  At a June 2002 hearing 
before the undersigned Member of the Board, the veteran 
indicated that he wanted to appeal the decision by the RO.  
The Board construes the veteran's statement as a timely 
notice of disagreement regarding the issue of entitlement to 
service connection for a skin disorder.  Accordingly, the 
Board is required to remand this issue to the RO for issuance 
of a statement of the case addressing the issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the claim of entitlement to service connection 
for a skin disorder is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case for the issue.  If, and only if, the 
veteran perfects an appeal by filing a 
timely substantive appeal on the 
aforementioned issues should this claim 
be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 1991).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



